Per Curiam:

This was a criminal prosecution for selling
intoxicating liquor in violation of the prohibitory liquor law of 1881. The defendant was arraigned, pleaded not guilty, was tried before the court and a jury, and found not guilty. Judgment was rendered by the court discharging the defendant ; and from this judgment the state attempts to appeal to this court. Of course no such appeal can be had, and upon the authority of the following cases the appeal will be dismissed : The State v. Carmichael, 3 Kas. 102; City of Olathe v. Adams, 15 id. 391; City of Oswego v. Belt, 16 id. 480; The State v. Crosby, 17 id. 396.